651 So.2d 758 (1995)
Raymond Leon TURNER, Appellant,
v.
STATE of Florida, Appellee.
No. 94-2134.
District Court of Appeal of Florida, First District.
March 6, 1995.
Raymond Leon Turner, appellant pro se.
No appearance, for appellee.
PER CURIAM.
Appellant, an inmate in the state correctional system, seeks review of an order denying a motion filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. The record reflects that the order denying the motion was entered on May 24, 1994; that, on May 26, 1994, appellant mailed a motion for rehearing, which was filed on June 3, 1994; that the motion for rehearing was denied by an order entered on June 27, 1994; and that, on June 29, 1994, appellant mailed a notice of appeal, which was filed on July 2, 1994.
Rule 3.800(a) does not authorize a motion for rehearing. Therefore, appellant's motion for rehearing did not postpone rendition of the order sought to be appealed. Accordingly, because the order sought to be appealed was rendered on May 24, 1994, and appellant did not mail his notice of appeal until June 29, 1994, the appeal is untimely and must be dismissed for lack of jurisdiction. E.g., Jones v. State, 635 So.2d 989 (Fla. 1st DCA 1994).
APPEAL DISMISSED.
WEBSTER, MICKLE and BENTON, JJ., concur.